Citation Nr: 1038564	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-37 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder ("PTSD").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to November 
1953.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a September 2006 rating decision 
issued by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in Pittsburgh, Pennsylvania, which denied the 
Veteran's claim of entitlement to service connection for PTSD.

In January 2008, the Veteran testified before a Decision Review 
Officer at the Pittsburgh RO.  A transcript of this proceeding 
has been associated with the claims folder.

In March 2010, a hearing was held before the undersigned Veterans 
Law Judge at the Pittsburgh RO.  A transcript of this proceeding 
has been associated with the claims folder.  


FINDINGS OF FACT

1.  The Veteran is shown to have served in a military zone during 
the Korean conflict.

2.  The Veteran's claimed in-service stressors are related to his 
fear of hostile military activity and are consistent with the 
circumstances of his Korean conflict service.

3.  There is a competent diagnosis of PTSD, which has been 
medically-linked by a VA psychologist to an in-service stressor, 
which is consistent with the Veteran's active military service.




CONCLUSION OF LAW

The Veteran's PTSD was incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  
Furthermore, in light of the favorable decision for the Veteran 
in this case, any error in the timing or content of VCAA notice, 
if shown, would be moot.

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit held that "[l]ay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3), lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional." (footnote omitted).  However, the United 
States Court of Appeals for Veterans Claims (Court) has held that 
"[t]he type of evidence that will suffice to demonstrate 
entitlement to service connection, and the determination of 
whether lay evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability claimed."  
Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).   

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection for PTSD specifically requires (1) medical 
evidence establishing a diagnosis of the disability, (2) credible 
supporting evidence that the claimed in-service stressor 
occurred, and (3) a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2009).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f)(1); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 
2009).  Otherwise, the law requires verification of a claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

The Veteran states that, while serving on active duty in Korea 
during the Korean conflict (the official period of which was June 
27, 1950 to January 31, 1955), he witnessed and was personally 
confronted with events and circumstances that resulted in his 
developing PTSD.  He specifically reports that, while serving as 
a rifleman with combat medic duties with the 163rd Medical 
Battalion in the rear with the 8th Army at the 955th Field 
Artillery Battalion (a detached unit), he was tasked with 
assisting the combat medics, where he routinely was required to 
care for and/or transport soldiers who had either been killed in 
combat or had sustained such severe injuries that he was greatly 
traumatized.  

As an initial matter, the Board notes that the Veteran's service 
personnel and treatment records are unavailable; a February 2009 
memorandum from a military records specialist determined that all 
efforts to obtain his military information had been exhausted and 
further attempts would be futile, as it appeared that his records 
had been destroyed in a fire at the St. Louis, Missouri, National 
Personnel Records Center.  

Under such circumstances, the Court has held that VA has a 
heightened obligation to explain its findings and conclusions and 
to carefully consider the benefit-of-the-doubt rule, which states 
that when there is an approximate balance in the evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  There is also a 
heightened duty to search for medical information from 
alternative sources in order to reconstruct the service treatment 
records.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); 
Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  In addition, 
the Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 
Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).  

In March 2009, the RO notified the Veteran of these findings and 
requested that he provide any medical or personnel records in his 
possession.  However, the Veteran reported that he did not have 
such records.  Moreover, although his DD 214 was available, it 
did not indicate that he had participated in combat, as his 
military occupational specialty was listed as "Med Det (Den svc) 
Korea," which appeared to indicate that he served as a dental 
technician.  In addition, it showed that he did not receive any 
decorations, medals or citations that would verify his 
participation in combat.  As such, although the Veteran asserted 
that his work as a combat medic assistant exposed him to various 
combat-related stressors, the RO denied his claim because, under 
the former provisions of 38 C.F.R. § 304(f), there was no proof 
of combat service, and he was therefore required to provide 
credible supporting evidence that the claimed in-service 
stressor(s) had occurred.

The provisions of 38 C.F.R. § 3.304(f) were recently amended, 
however, effective July 13, 2010, during the pendency of this 
appeal.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  The primary 
effect of the amendment, which relaxes the evidentiary standard 
for establishing in-service stressors in PTSD claims, is the 
elimination of the requirement for corroborating evidence of the 
claimed in-service stressor if it is related to the veteran's 
"fear of hostile military or terrorist activity."  In place of 
corroborating the reported stressors, VA will now rely on a 
veteran's lay testimony alone to establish the occurrence of a 
stressor related to hostile military or terrorist activity, 
provided that (1) the claimed stressor is consistent with the 
places, types and circumstances of service, (2) a VA psychiatrist 
or psychologist, or a psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD, and (3) the veteran's symptoms are 
related to the claimed stressor.  Id.

For the purpose of this regulation, "fear of hostile military of 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device (IED); vehicle-
imbedded explosive device; incoming artillery, rocket or mortar 
fire; grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  
38 C.F.R. § 3.304(f).

A review of the claims folder reveals that the Veteran was 
initially evaluated for PTSD in November 2004 at the Pittsburgh 
VA Medical Center ("VAMC").  He told the VA clinical 
psychologist that he had been stationed in the Kumhwa Valley, 
near Porkchop Hill, an area which was frequently shelled by the 
enemy (although the Veteran stated that he was never personally 
wounded).  He reported several instances in which he had to care 
for incoming combat casualties.  He reported an instance in which 
a jeep arrived at the aid station carrying many wounded soldiers.  
The Veteran said that he reached in to place his arms underneath 
another man's arms to pull him out of the vehicle and, instead, 
the man's arms pulled right off his body.  He said that this man 
was also missing his face due to having been injured in an 
explosion.  The Veteran reported another incident in which a 
fellow medic was supposed to have been sent back to the United 
States the following day.  Instead, he was killed when a mortar 
round landed and exploded between his legs.  He told the VA 
examiner that his name was "Donald Dedman."  He also reported 
witnessing another soldier get blown apart when a shell landed on 
a powder keg that he was standing on, and seeing another man 
holding his intestines in his hands after an attack left him with 
a hole in his stomach.  

Based on his assessment, the VA examiner concluded that the 
Veteran's claimed stressors were consistent with the places, 
types and circumstances of his active duty service in Korea; 
there was no evidence that his PTSD symptoms stemmed from any 
source or incident other than his active military service.  He 
was diagnosed with PTSD, chronic, with moderate severity.  

In addition to the medical evidence, the Board has also 
considered the Veteran's March 2010 testimony during the hearing 
before the Board.  He testified that, although his first 
occupation in service was working in the meteorology section with 
the 11th Airborne Division, where he participated in several 
parachute jumps, he was later transferred to the dental clinic 
after sustaining an injury.  However, he said that despite that 
assignment, he never received any formal training as a dental 
technician, in substantial part because he was unable to read at 
that time.  He said that he never completed high school and 
dropped out because he was constantly teased for not being about 
to read or write; his VA PTSD assessment also confirms that he 
told the examiner that he earned below-average grades and was 
left back multiple times, finally completing eighth grade, but 
dropping out of school at age 16.  During the hearing, his 
representative from the Disabled American Veterans observed that 
it would be fairly impossible for the Veteran to obtain a 
military occupational specialty as a dental technician if he was 
functionally illiterate.  

Based on a review of the complete claims folder, the Board 
concludes that the evidence of record supports a finding that the 
Veteran "witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others," and that his " response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror," pursuant to the precepts of 38 C.F.R. 
§ 3.304(f) (2010).

Moreover, the Veteran's claimed stressors were found by the VA 
psychologist to be consistent with the places, types and 
circumstances of his military service, the VA psychologist 
confirmed that the claimed stressors were adequate to support a 
diagnosis of PTSD, and the Veteran's symptoms were found to be 
related to the claimed stressors.  Id.  

On a final note, the Board also concludes, based on a review of 
his RO and Board hearing testimony, that the Veteran's statements 
with regard to his in-service stressors is credible.  For 
example, he told the VA psychologist (and also mentioned during 
his testimony before the Board) that he had known a fellow medic 
by the name of Donald Dedman, who had been killed in service.  
Following some additional research, the Board found "The Korean 
War Project," an online informational cite and memorial that 
states its mission as "providing a service to veterans, 
families, researchers and students of military history."  A 
search of the 955th Field Artillery Battalion, the unit with 
which the Veteran is reported to have served, revealed that the 
unit suffered 13 casualties.  Among those was a soldier named 
"Harold D. Dedmon," a medic who was killed in July 1953, during 
the Veteran's period of service in Korea.  The database further 
revealed that another soldier was killed at Kumhwa, the specific 
area where the Veteran claimed to have served.  

Although, as noted above, the amended regulations of 38 C.F.R. 
§ 3.304(f) only require that a VA psychiatrist or psychologist, 
or a psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD, VA statutes and regulations require 
adjudicators to consider all information, including lay and 
medical evidence of record, when deciding a claim for benefits.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a).  As such, while it 
is not required in this case by 38 C.F.R. § 3.304(f), the Board 
concludes that the lay statements presented by the Veteran are 
generally credible, as they are also supported by a competent 
medical opinion providing a link between his PTSD and active duty 
service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. 
Cir. June 14, 2006).

For these reasons, the Board concludes that service connection 
for the Veteran's PTSD is warranted.  As such, the Board finds 
that the Veteran's claim for service connection has been 
established.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


